Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective May 2, 2022, the Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kevin K. Hill, Art Unit 1633 whose contact information is provided at the end of this Action.

Detailed Action
	This action is in response to the papers filed January 24, 2022. 

Amendments
           Applicant's response and amendments, filed January 24, 2022, to the prior Office Action is acknowledged. 
	Claims 1-7, 9-10, 19-21, 29, 31, 33, 39, 66, and 77-78 are pending. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1-7, 9-10, 19-21, 29, 31, 33, 38, and 66, drawn to a method of treating cancer comprising administration of a TUTase inhibitor.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the TUTase inhibitor is a vector that co-expresses a Cas9 nuclease and a guide RNA that targets the Cas9 to the ZCCHC11 or ZCCHC6 gene, as recited in Claim 7; and 
ii) the alternative additional agent disrupts RNA metabolism, as recited in Claim 10, or disrupts protein metabolism, as recited in Claim 19; 
iii) should Applicant elect the agent disrupts RNA metabolism from (ii) above, then further elect specific agent, as disclosed in the specification (pg 2, line 21-pg 3, line 2); and 
iv) should Applicant elect the agent disrupts protein metabolism from (ii) above, then further elect specific agent, as disclosed in the specification (pg 3, lines 6-16). 

In a telephonic conversation with Applicant’s representative, Zhiyum Ge at 617-646-8000 on May 19, 2022 it was confirmed that Applicant has elected without traverse the following species, wherein:
ii) the alternative additional agent disrupts RNA metabolism, as recited in Claim 10, and 
iii) the agent that disrupts RNA metabolism from (ii) above is a purine/pyrimidine antimetabolite (pg 2, line 22), more specifically 5-fluorouracil.

	Claims 1-7, 9-10, 19-21, 29, 31, 33, 39, 66, and 77-78 are pending. 
	Claims 4-5, 9, 19-21, and 77-78 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 6-7, 10-11, 29, 31, 33, 39, and 66 are under consideration. 

Priority
This application is a 371 of PCT/US2017/36436 filed on June 7, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/347,048 filed on June 7, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on January 24, 2022 that have been considered. 
The information disclosure statement filed January 24, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) Lin et al, Suzuki et al, and Thornton et al have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
1. 	Claims 2-3 are objected to because of the following informalities: the phrase “method of 1” should be “method of claim 1”. See Claim 6, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claim(s) 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites wherein the TUTase inhibitor is a small molecule, an oligonucleotide, an antibody, or an antibody fragment.
Claim 6, dependent upon Claim 3, recites wherein the TUTase inhibitor reduces TUTase expression.
Claim 7, dependent upon Claim 6, recites wherein the TUTase inhibitor is: 
a vector that co-expresses a Cas9 nuclease, and a guide RNA that targets the Cas9 to the ZCCHC11 or ZCCHC6 gene.
There is insufficient antecedent basis for the TUTase inhibitor that reduces TUTase expression in Claim 6 because Claim 3 recites a plurality of different inhibitors. 
There is insufficient antecedent basis for the vector co-expressing a Cas9 nuclease and a guide RNA that that targets the Cas9 to the ZCCHC11 or ZCCHC6 gene in Claim 7 because the vector is neither a small molecule, an oligonucleotide, an antibody, nor an antibody fragment (Claim 3). 
Appropriate correction is required. 

3. 	Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites wherein the TUTase inhibitor is a small molecule, an oligonucleotide, an antibody, or an antibody fragment.
Claim 6, dependent upon Claim 3, recites wherein the TUTase inhibitor reduces TUTase expression.
Claim 7, dependent upon Claim 6, recites wherein the TUTase inhibitor is: 
a vector that co-expresses a Cas9 nuclease, and a guide RNA that targets the Cas9 to the ZCCHC11 or ZCCHC6 gene.
Claims 6-7 fail to further limit, and are instead broader in scope than, the inhibitors of Claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4. 	Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites a method of treating cancer, the method comprising the step(s) of: 
administering to a subject in need thereof a composition comprising a therapeutically effective amount of a terminal uridylyl transferase (TUTase) inhibitor to treat the cancer, 
Claim 29 recites wherein the composition inhibits cancer cell growth, reduces tumor size, and/or prevents metastasis.
Either the therapeutic results(s) of Claim 29 is/are an inherent property of (that naturally flows from) the therapeutically effective amount of the TUTase inhibitor administered by the method step of Claim 1, or they are not. 
To the extent they are an inherent property (that naturally flows) from the product/method of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein the wherein the composition inhibits cancer cell growth, reduces tumor size, and/or prevents metastasis" clause does not recite any additional structure(s) and/or active method steps, but simply states a characterization or conclusion of the results of the method positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose administration of a therapeutically effective amount of the TUTase inhibitor that is capable of treating cancer in a subject, yet does NOT also inhibit cancer cell growth, reduce tumor size, and/or prevent metastasis (Claim 29).
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim(s) 1-3, 6-7, 10-11, 29, 31, 33, 39, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 39 recite a method of treating cancer in a subject, the method comprising the step of administering a therapeutically effective amount of a composition comprising a therapeutically effective amount of a terminal uridylyl transferase (TUTase) inhibitor to treat the cancer. An effective amount to do what?
The recitation implies a genus of “treat the cancer” phenotypes or therapeutic results by which the “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
Claim 29 recites wherein the composition inhibits cancer cell growth, reduces tumor size, and/or prevents metastasis. Thus, the breadth of the independent claims reasonably encompasses phenotypes or therapeutic results that do not achieve inhibit cancer cell growth, reduce tumor size, and/or prevent metastasis.
The specification discloses treatment encompasses prophylactic treatment (pg 23, line 24; “at risk of having cancer”), ameliorating one or more symptoms [generically] associated with cancer, or preventing any further progression of cancer (pg 23, lines 20-26). 
The specification discloses the “therapeutically effective amount” is any amount “necessary or sufficient to realize a desired biological effect” (pg 24, lines 10-11). It is axiomatic that “desired biological effect” is, itself, an arbitrary and subjective determination. 
The claims do not even require the target cells receiving the TUTase inhibitor to be cancer cells. Rather, the breadth of the claims reasonably encompasses non-cancerous cells to be exposed to the inhibitor, apparently from which one or more symptoms associated with cancer [who knows whatever that might be(?)] is to be ameliorated.
If there are multiple ways to measure “therapeutically effective dose”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different ‘therapeutically effective amount” to thus result in an arbitrary and subjective ‘desired biological effect’, then the claim may be indefinite because it is unclear which biological effect is to be achieved from which to determine the ‘therapeutically effective amount’ that is to be administered to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

6. 	Claim(s) 1-3, 6-7, 10-11, 29, 31, 33, 39, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 39 recite a method of treating cancer in a subject, the method comprising the step of administering a therapeutically effective amount of a composition comprising a therapeutically effective amount of a terminal uridylyl transferase (TUTase) inhibitor to treat the cancer.
The claim denotes that not all compositions comprising a terminal uridylyl transferase (TUTase) inhibitor are able to achieve the functional property of treating cancer upon administration to a subject. 
The claims are considered to lack adequate written description for failing to recite the corresponding dosage of the enormous genus of structurally and functionally distinct terminal uridylyl transferase (TUTase) inhibitors to necessarily and predictably achieve the correspondingly broad genus of therapeutic results, respectively, so as to treat the cancer. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are broad for reasonably encompassing an enormous genus of structurally undisclosed terminal uridylyl transferase (TUTase) inhibitors. The specification discloses said inhibitors may be a structurally undisclosed small molecule, a structurally undisclosed oligonucleotide, a structurally undisclosed antibody, or a structurally undisclosed antibody fragment (pg 2, lines 7-8), as well as a subgenus of disclosed inhibitors (pg 2, lines 10-15). 
The claims are broad for reasonably encompassing an enormous genus of administration routes, e.g. mucosal, oral, parenteral, systemic, intravenous, intramuscular, intranasal, sublingual, intratracheal, ocular, vaginal, rectal, intracerebroventricular, inhalation, and intratumoral injection (injection to the cancer; pg 3, lines 19-20; pg 26, lines 14-19; pg 32, lines 25-28).
The claims are broad for reasonably encompassing an enormous genus of etiologically and anatomically distinct cancer (pg 23, lines 2-18). The claims do not even require the target cells receiving the TUTase inhibitor to be cancer cells. Rather, the breadth of the claims reasonably encompasses non-cancerous cells to be exposed to the inhibitor, apparently from which one or more symptoms associated with cancer [who knows whatever that might be(?)] is to be ameliorated and/or risk of cancer prevented.
Claim 29 recites wherein the composition inhibits cancer cell growth, reduces tumor size, and/or prevents metastasis. Thus, the breadth of the independent claims reasonably encompasses phenotypes or therapeutic results that do not achieve inhibit cancer cell growth, reduce tumor size, and/or prevent metastasis.
The specification discloses treatment encompasses prophylactic treatment (pg 23, line 24; “at risk of having cancer”), ameliorating one or more symptoms [generically] associated with cancer, or preventing any further progression of cancer (pg 23, lines 20-26). 
The specification discloses the subject in need may be someone who is at risk for of having cancer, e.g. a cancer including, but not limited to, the more than 50 cancers listed (pg 23, lines 3-18), whereby the treatment reduces the risk of the subject having cancer (pg 23, lines 24-26). Thus, the subject need not even have cancer. 
The specification discloses the “therapeutically effective amount” is any amount “necessary or sufficient to realize a desired biological effect” (pg 24, lines 10-11). 
The claims are enormously broad for reasonably encompassing all extant vertebrate animal species, whereby the specification discloses the subjects include, but are limited to, human, rat, mouse, dog, cat, horse, cow, pig, sheep, goat, turkey, chicken, monkey (pg 23, lines 27-29), whereby the art recognizes about 66,000 identified species Current Results (https://www.currentresults.com/Environment-Facts/Plants-Animals/number-species.php; last visited May 2, 2022), including over 5,500 mammalian species, over 10,000 bird species, over 10,000 reptile species, over 7,000 amphibian species, and about 33,000 fish species.
The specification fails to disclose a working example in which a subject is administered a therapeutically effective amount of a TUTase inhibitor, more specifically, a vector that co-expresses a Cas9 nuclease and a guide RNA directed to Zcchc6 or Zcchc11, such that said subject is necessarily and predictably no longer at risk for cancer, let alone a LIN28A-negative, LIN28B-negative cancer, no longer suffers one or more symptoms [generically] associated with cancer, further progression of cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented.
The only working examples using lentiviral vectors encoding CRISPR/Cas9 and sgRNA constructs are vitro cell culture experiments to demonstrate the ability to edit the host cell’s genome using the CRISPR/Cas9 system (pg 10, line 15).

Piskounova et al (Lin28A and Lin28B Inhibit let-7 MicroRNA Biogenesis by Distinct Mechanisms, Cell 147: 1066-1079, 2011; of record in specification) is considered relevant prior art for having taught the inhibitory effects of Zcchc11 depletion on the tumorigenic capacity and metastatic potential of human cancer cells are restricted to Lin28A-expressing tumors (Abstract); whereas, Lin28B functions through a Zcchc11-independent mechanism (pg 1067, col. 2). Accordingly, we demonstrate that Zcchc11 depletion selectively inhibits the tumorigenic capacity and metastatic potential of Lin28A- but not Lin28B-expresing human cancer cells and xenografts (pg 1067, col. 2). 
Piskounova et al taught that inhibition of Zcchc11 expression did not affect the invasiveness nor tumor growth of MDA-MB-231 cells but suppressed the invasive ability and tumor growth of T47D cells. (Figure 5, legend), thus evidencing that different cancer cell types have different biological responses to inhibition of Zcchc11 expression. 
Piskounova et al do not teach the inhibition of Zcchc11 or Zcchc6 to inhibit cancer cell growth, reduce tumor size, and/or prevent metastasis in Lin28A/Lin28B-negative cancers. Rather, the inhibitory effect requires expression of at least Lin28A, which recruits Zcchc11 to inactivate let-7 miRNA, in said cancer. 

Gregory et al (U.S. 2014/0328858; of record) is considered relevant prior art for having disclosed a composition that inhibits a terminal uridylyl transferase (TUTase), wherein the TUTase is ZCCHC11 or ZCCHC6 (claims 1-2). Gregory et al disclosed the TUTase inhibitor may be used in a method of treating cancer in a subject, e.g. inhibitor tumor growth (claim 8). Gregory et al contemplate a broad genus of possible inhibitory agent structures [0008]. 
While Gregory et disclosed cancers lacking expression of LIN28A and LIN28B (e.g. Figure 12F heatmap, certain kidney, liver, lung, ovarian, prostate and thyroid cancers), the single mouse model tumor xenograft system discloses the Zcchc11 inhibitor, administered intraperitoneally [0258], was capable of suppressing LIN28A-expressing, but not LIN28B-expressing cancers [0022]. The working examples of cancers treated by Gregory et al express LIN28A ([0051], “the present embodiments support the therapeutic potential of Zcchc11 inhibition in treating LIN28A-expressing cancers”), and thus differ from the instantly claimed cancers that do not express LIN28A and LIN28B. 

Hagan et al (Therapeutic Inhibitors of LIN28/let-7 Pathway in Ovarian Cancer, OMB No. 0704-0188, Annual Report for U.S. Army Medical Research and Materiel Command, Fort Detrick, Maryland 21702-5012; 16 pages, September 2015; of record in IDS) is considered relevant prior art for having taught the use of a vector encoding CRISPR/Cas9 system and guide RNA directed to ZCCHC11 and ZCCHC6 (Figure 4, legend) so as to generate stable cell lines in vitro in which ZCCHC11 or ZCCHC6 gene is inactivated (pg 8, col. 1). Hagan et al taught the ovarian cancer lack expression of Lin28A and Lin28B (Abstract, “LIN28A/LIN28B-double negative”). Hagan et al do not teach administering to a subject an expression vector encoding a CRISPR/Cas9 system and guide RNA directed to ZCCHC11 and ZCCHC6, nor administration of a therapeutically effective amount of said expression vector such that, via the broad genus of administration routes, e.g. inhalation, reasonably encompassed by the claims, inhibition of ZCCHC11 and ZCCHC6 achieves the functional property of the one or more embodiments of the enormous genus of therapeutic outcomes, e.g. prevents metastasis, thereby treating the enormous genus of cancers, e.g. liposarcoma, in the about 66,000 vertebrate animal species, frog.
Hagan (2015) taught SK-OV-3 do not express Lin28A nor Lin28B (pg 7, Task 1), whereby loss of Zcchc11 in SK-OV-3 impaired cellular proliferation (pg 9, Task 4, in vitro cell culture assay), and loss of either Zcchc6 or Zcchc11 dramatically impaired SK-OV-3 migration (pg 9, Task 4), thus evidencing that inhibitors of Zcchc6 do not yield the same cellular phenotypic result as do inhibitors of Zcchc11. 

The specification fails to disclose the necessary nexus between the enormous genus of structurally diverse and undisclosed TUTase inhibitory agents, their corresponding working concentrations/dosages that are necessarily and predictably a “therapeutically effective amount”, as opposed to concentrations/dosages that are not a “therapeutically effective amount”, that when administered via the broadly encompassed and anatomically distinct administration routes to the enormous genus of subjects (66,000 different vertebrate species) necessarily and predictably achieve one or more real-world, clinically meaningful therapeutic results, to wit, no longer at risk for the enormous genus of cancers, let alone the enormous genus of LIN28A-negative, LIN28B-negative cancers, no longer suffers one or more symptoms [generically] associated with the enormous genus of cancer, further progression of the cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented.
The specification fails to disclose a first dosage of a first structurally undisclosed TUTase inhibitor administered via a first anatomical route, e.g. inhalation, that is unable to achieve a first desired treatment outcome, e.g. prevent metastasis, as opposed to a second dosage of said first structurally undisclosed TUTase inhibitor administered via said first anatomical route, e.g. inhalation, that is necessarily and predictably able to achieve said first desired treatment outcome, e.g. prevent metastasis. 
The specification fails to disclose a first dosage of a first structurally undisclosed TUTase inhibitor administered via a first anatomical route, e.g. vaginally, that is unable to achieve a first desired treatment outcome, e.g. reduce tumor size of ovarian cancer, as opposed to a second dosage of a second  structurally undisclosed TUTase inhibitor administered via a second anatomical route, e.g. sublingually, that is necessarily and predictably able to achieve said first desired treatment outcome, e.g. reduce tumor size of Kaposi’s sarcoma.
The specification fails to make up for the deficiencies of the prior art. 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of methods of treating cancer comprising an enormous genus of structurally diverse and undisclosed TUTase inhibitory agents, their corresponding working concentrations/dosages that are necessarily and predictably a “therapeutically effective amount”, as opposed to concentrations/dosages that are not a “therapeutically effective amount”, that when administered via the broadly encompassed and anatomically distinct administration routes to the enormous genus of subjects (66,000 different vertebrate species) necessarily and predictably achieve one or more real-world, clinically meaningful therapeutic results, to wit, no longer at risk for the enormous genus of cancers, let alone the enormous genus of LIN28A-negative, LIN28B-negative cancers, such that said enormous genus of subjects (66,000 different vertebrate species) necessarily and predictably no longer suffer one or more symptoms [generically] associated with the enormous genus of cancer, further progression of the cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

7. 	Claim(s) 1-3, 6-7, 10-11, 29, 31, 33, 39, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
Claims 1 and 39 recite a method of treating cancer in a subject, the method comprising the step of administering a therapeutically effective amount of a composition comprising a therapeutically effective amount of a terminal uridylyl transferase (TUTase) inhibitor to treat the cancer.
The claim denotes that not all compositions comprising a terminal uridylyl transferase (TUTase) inhibitor are able to achieve the functional property of treating cancer upon administration to a subject. 
The claims are broad for reasonably encompassing an enormous genus of structurally undisclosed terminal uridylyl transferase (TUTase) inhibitors. The specification discloses said inhibitors may be a structurally undisclosed small molecule, a structurally undisclosed oligonucleotide, a structurally undisclosed antibody, or a structurally undisclosed antibody fragment (pg 2, lines 7-8), as well as a subgenus of disclosed inhibitors (pg 2, lines 10-15). 
The claims are broad for reasonably encompassing an enormous genus of administration routes, e.g. mucosal, oral, parenteral, systemic, intravenous, intramuscular, intranasal, sublingual, intratracheal, ocular, vaginal, rectal, intracerebroventricular, inhalation, and intratumoral injection (injection to the cancer; pg 3, lines 19-20; pg 26, lines 14-19; pg 32, lines 25-28).
The claims are broad for reasonably encompassing an enormous genus of etiologically and anatomically distinct cancer (pg 23, lines 2-18). The claims do not even require the target cells receiving the TUTase inhibitor to be cancer cells. Rather, the breadth of the claims reasonably encompasses non-cancerous cells to be exposed to the inhibitor, apparently from which one or more symptoms associated with cancer [who knows whatever that might be(?)] is to be ameliorated and/or risk of cancer prevented.
Claim 29 recites wherein the composition inhibits cancer cell growth, reduces tumor size, and/or prevents metastasis. Thus, the breadth of the independent claims reasonably encompasses phenotypes or therapeutic results that do not achieve inhibit cancer cell growth, reduce tumor size, and/or prevent metastasis.
The specification discloses treatment encompasses prophylactic treatment (pg 23, line 24; “at risk of having cancer”), ameliorating one or more symptoms [generically] associated with cancer, or preventing any further progression of cancer (pg 23, lines 20-26). 
The specification discloses the subject in need may be someone who is at risk for of having cancer, e.g. a cancer including, but not limited to, the more than 50 cancers listed (pg 23, lines 3-18), whereby the treatment reduces the risk of the subject having cancer (pg 23, lines 24-26). Thus, the subject need not even have cancer. 
The specification discloses the “therapeutically effective amount” is any amount “necessary or sufficient to realize a desired biological effect” (pg 24, lines 10-11). 
The claims are enormously broad for reasonably encompassing all extant vertebrate animal species, whereby the specification discloses the subjects include, but are limited to, human, rat, mouse, dog, cat, horse, cow, pig, sheep, goat, turkey, chicken, monkey (pg 23, lines 27-29), whereby the art recognizes about 66,000 identified species (Current Results, https://www.currentresults.com/Environment-Facts/Plants-Animals/number-species.php; last visited May 2, 2022), including over 5,500 mammalian species, over 10,000 bird species, over 10,000 reptile species, over 7,000 amphibian species, and about 33,000 fish species.

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The specification fails to disclose a working example in which a subject is administered a therapeutically effective amount of a TUTase inhibitor, more specifically, a vector that co-expresses a Cas9 nuclease and a guide RNA directed to Zcchc6 or Zcchc11, such that said subject is necessarily and predictably no longer at risk for cancer, let alone a LIN28A-negative, LIN28B-negative cancer, no longer suffers one or more symptoms [generically] associated with cancer, further progression of cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented.
The only working examples using lentiviral vectors encoding CRISPR/Cas9 and sgRNA constructs are vitro cell culture experiments to demonstrate the ability to edit the host cell’s genome using the CRISPR/Cas9 system (pg 10, line 15).
The specification fails to disclose the necessary nexus between the enormous genus of structurally diverse and undisclosed TUTase inhibitory agents, their corresponding working concentrations/dosages that are necessarily and predictably a “therapeutically effective amount”, as opposed to concentrations/dosages that are not a “therapeutically effective amount”, that when administered via the broadly encompassed and anatomically distinct administration routes to the enormous genus of subjects (66,000 different vertebrate species) necessarily and predictably achieve one or more real-world, clinically meaningful therapeutic results, to wit, no longer at risk for the enormous genus of cancers, let alone the enormous genus of LIN28A-negative, LIN28B-negative cancers, no longer suffers one or more symptoms [generically] associated with the enormous genus of cancer, further progression of the cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented.
The specification fails to disclose a first dosage of a first structurally undisclosed TUTase inhibitor administered via a first anatomical route, e.g. inhalation, that is unable to achieve a first desired treatment outcome, e.g. prevent metastasis, as opposed to a second dosage of said first structurally undisclosed TUTase inhibitor administered via said first anatomical route, e.g. inhalation, that is necessarily and predictably able to achieve said first desired treatment outcome, e.g. prevent metastasis. 
The specification fails to disclose a first dosage of a first structurally undisclosed TUTase inhibitor administered via a first anatomical route, e.g. vaginally, that is unable to achieve a first desired treatment outcome, e.g. reduce tumor size of ovarian cancer, as opposed to a second dosage of a second  structurally undisclosed TUTase inhibitor administered via a second anatomical route, e.g. sublingually, that is necessarily and predictably able to achieve said first desired treatment outcome, e.g. reduce tumor size of Kaposi’s sarcoma.

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Piskounova et al (Lin28A and Lin28B Inhibit let-7 MicroRNA Biogenesis by Distinct Mechanisms, Cell 147: 1066-1079, 2011; of record in specification) is considered relevant prior art for having taught the inhibitory effects of Zcchc11 depletion on the tumorigenic capacity and metastatic potential of human cancer cells are restricted to Lin28A-expressing tumors (Abstract); whereas, Lin28B functions through a Zcchc11-independent mechanism (pg 1067, col. 2). Accordingly, we
demonstrate that Zcchc11 depletion selectively inhibits the tumorigenic capacity and metastatic potential of Lin28A- but not Lin28B-expresing human cancer cells and xenografts (pg 1067, col. 2). 
Piskounova et al taught that inhibition of Zcchc11 expression did not affect the invasiveness nor tumor growth of MDA-MB-231 cells but suppressed the invasive ability and tumor growth of T47D cells. (Figure 5, legend), thus evidencing that different cancer cell types have different biological responses to inhibition of Zcchc11 expression. 
Piskounova et al do not teach the inhibition of Zcchc11 or Zcchc6 to inhibit cancer cell growth, reduce tumor size, and/or prevent metastasis in Lin28A/Lin28B-negative cancers. Rather, the inhibitory effect requires expression of at least Lin28A, which recruits Zcchc11 to inactivate let-7 miRNA, in said cancer. 

Gregory et al (U.S. 2014/0328858; of record) is considered relevant prior art for having disclosed a composition that inhibits a terminal uridylyl transferase (TUTase), wherein the TUTase is ZCCHC11 or ZCCHC6 (claims 1-2). Gregory et al disclosed the TUTase inhibitor may be used in a method of treating cancer in a subject, e.g. inhibitor tumor growth (claim 8). Gregory et al contemplate a broad genus of possible inhibitory agent structures [0008]. 
While Gregory et disclosed cancers lacking expression of LIN28A and LIN28B (e.g. Figure 12F heatmap, certain kidney, liver, lung, ovarian, prostate and thyroid cancers), the single mouse model tumor xenograft system discloses the Zcchc11 inhibitor, administered intraperitoneally [0258], was capable of suppressing LIN28A-expressing, but not LIN28B-expressing cancers [0022]. The working examples of cancers treated by Gregory et al express LIN28A ([0051], “the present embodiments support the therapeutic potential of Zcchc11 inhibition in treating LIN28A-expressing cancers”), and thus differ from the instantly claimed cancers that do not express LIN28A and LIN28B. 

Hagan et al (Therapeutic Inhibitors of LIN28/let-7 Pathway in Ovarian Cancer, OMB No. 0704-0188, Annual Report for U.S. Army Medical Research and Materiel Command, Fort Detrick, Maryland 21702-5012; 16 pages, September 2015; of record in IDS) is considered relevant prior art for having taught the use of a vector encoding CRISPR/Cas9 system and guide RNA directed to ZCCHC11 and ZCCHC6 (Figure 4, legend) so as to generate stable cell lines in vitro in which ZCCHC11 or ZCCHC6 gene is inactivated (pg 8, col. 1). Hagan et al taught the ovarian cancer lack expression of Lin28A and Lin28B (Abstract, “LIN28A/LIN28B-double negative”). Hagan et al do not teach administering to a subject an expression vector encoding a CRISPR/Cas9 system and guide RNA directed to ZCCHC11 and ZCCHC6, nor administration of a therapeutically effective amount of said expression vector such that, via the broad genus of administration routes, e.g. inhalation, reasonably encompassed by the claims, inhibition of ZCCHC11 and ZCCHC6 achieves the functional property of the one or more embodiments of the enormous genus of therapeutic outcomes, e.g. prevents metastasis, thereby treating the enormous genus of cancers, e.g. liposarcoma, in the about 66,000 vertebrate animal species, frog.
Hagan (2015) taught SK-OV-3 do not express Lin28A nor Lin28B (pg 7, Task 1), whereby loss of Zcchc11 in SK-OV-3 impaired cellular proliferation (pg 9, Task 4, in vitro cell culture assay), and loss of either Zcchc6 or Zcchc11 dramatically impaired SK-OV-3 migration (pg 9, Task 4), thus evidencing that inhibitors of Zcchc6 do not yield the same cellular phenotypic result as do inhibitors of Zcchc11. 

	Dai et al (CRISPR-Cas9 for in vivo Gene Therapy: Promise and Hurdles, Molecular Therapy-Nucleic Acids 5: e349, doi:10.1038/mtna.2016.58, 4 pages, available online August 16, 2016) is considered relevant post-filing art teaching that a challenge between the mouse models demonstrating conception of in vivo Cas9 gene editing is the questionable translatability to humans. Although in vivo delivery methods used in recent [mouse] studies (intramuscular, intraperitoneal or intravenous) are potentially translatable [to humans], there are still many uncertainties in their translatability. For example, the number of intramuscular injections that is required to treat a human might be too big to be practical for clinical use, and the translatability of intraperitoneal injections form mouse to humans is quite questionable. As for intravenous injection, it is certainly a clinically-relevant approach, but one should keep in mind that an enormous dose of vector would be required to reach anything close to the desired efficiency. Moreover, it remains unclear whether these delivery methods work effectively in humans given the huge difference in body size and the many other genetic and morphological differences between humans and rodents (pg 3, col. 1). Although these recent advances represent a significant step forward to the eventual application of CRISPR-Cas9 to the clinic, there are still many hurdles to overcome, such as the off-target effects of CRISPR-Cas9, efficacy of homology-directed repair, immunogenicity of therapeutic CRISPR-Cas9 components, as well as efficiency, specificity, and translatability of in vivo delivery methods (Abstract). 
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the in vitro cell culture results provided in the instant specification to the larger and varied genus for treating an enormous plurality of etiologically and pathologically distinct cancers through the use of an enormous genus of structurally undisclosed TUTase inhibitors and their corresponding concentration(s)/dosage(s) such that said enormous genus of subjects (66,000 different vertebrate species) would necessarily and predictably no longer suffer one or more symptoms [generically] associated with the enormous genus of cancer, further progression of the cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented. 
The gene therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells, routes of administration, the transient and unpredictable expression of the transgenes in target cells, the specific genes to be used for a treatment, the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. 
As such, and given the breadth of the claimed invention, and the complexities associated with the breadth and nature of the claimed invention, one skilled in the art would have to turn to the specification for guidance for evidence from Applicant's disclosure in order to practice the claimed methods. However, the as-filed specification does not provide sufficient guidance and/or evidence to overcome and/or resolve the outstanding issues and barriers expressed by the art of record with respect to targeted gene therapy of an enormous genus of etiologically and pathologically distinct cancers using an enormous genus of structurally undisclosed TUTase inhibitors or expression vectors thereof. 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
SEVERAL DECISIONS RULING THAT THE DISCLOSURE WAS NONENABLING
see MPEP §2164.06 
In Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 USPQ2d 1129 (Fed. Cir. 1999), the court held that claims in two patents directed to genetic antisense technology (which aims to control gene expression in a particular organism), were invalid because the breadth of enablement was not commensurate in scope with the claims. Both specifications disclosed applying antisense technology in regulating three genes in E. coli. Despite the limited disclosures, the specifications asserted that the "[t]he practices of this invention are generally applicable with respect to any organism containing genetic material which is capable of being expressed … such as bacteria, yeast, and other cellular organisms." The claims of the patents encompassed application of antisense methodology in a broad range of organisms. Ultimately, the court relied on the fact that (1) the amount of direction presented and the number of working examples provided in the specification were very narrow compared to the wide breadth of the claims at issue, (2) antisense gene technology was highly unpredictable, and (3) the amount of experimentation required to adapt the practice of creating antisense DNA from E. coli to other types of cells was quite high, especially in light of the record, which included notable examples of the inventor's own failures to control the expression of other genes in E. coli and other types of cells. Thus, the teachings set forth in the specification provided no more than a "plan" or "invitation" for those of skill in the art to experiment using the technology in other types of cells. 
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification of the in vitro cell culture experiments to the in vivo context of the claimed methods using the enormous genus of structurally diverse and undisclosed TUTase inhibitory agents, their corresponding working concentrations/dosages that are necessarily and predictably a “therapeutically effective amount”, as opposed to concentrations/dosages that are not a “therapeutically effective amount”, that when administered via the broadly encompassed and anatomically distinct administration routes to the enormous genus of subjects (66,000 different vertebrate species) necessarily and predictably achieve one or more real-world, clinically meaningful therapeutic results, to wit, no longer at risk for the enormous genus of cancers, let alone the enormous genus of LIN28A-negative, LIN28B-negative cancers, no longer suffers one or more symptoms [generically] associated with the enormous genus of cancer, further progression of the cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented.
Neither the specification nor the claims provide the appropriate TUTase dosage to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrarectal, intravaginal, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat and/or prevent the enormous genus of cancers.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). 
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Make mouse studies work, Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to practice methods using the enormous genus of structurally diverse and undisclosed TUTase inhibitory agents, their corresponding working concentrations/dosages that are necessarily and predictably a “therapeutically effective amount”, as opposed to concentrations/dosages that are not a “therapeutically effective amount”, that when administered via the broadly encompassed and anatomically distinct administration routes to the enormous genus of subjects (66,000 different vertebrate species) necessarily and predictably achieve one or more real-world, clinically meaningful therapeutic results, to wit, no longer at risk for the enormous genus of cancers, let alone the enormous genus of LIN28A-negative, LIN28B-negative cancers, no longer suffers one or more symptoms [generically] associated with the enormous genus of cancer, further progression of the cancer has been prevented, cancer cell growth is inhibited, tumor size is reduced, and/or metastasis is prevented.
Accordingly, the instant claims are rejected for failing to comply with the enablement requirement. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the 35 U.S.C. 112, first paragraph, lack of adequate written description and enablement rejections presented above per the enormous breadth of the claims and the following 35 U.S.C. 102 and 103 art rejections teaching specific embodiments. For the sake of compact prosecution, the art rejections are applied for disclosing knowledge in the art prior to the filing of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8. 	Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thornton et al (Selective microRNA uridylation by Zcchc6 (TUT7) and Zcchc11 (TUT4), Nucleic Acids Res. 42(18): 11777-11791, available September 15, 2014; of record in IDS), as evidenced by Amatruda et al (Zebrafish as a cancer model system, Cancer Cell 1(3): 229-231, 2002). 
The specification discloses the subject in need may be someone who is at risk for of having cancer, e.g. a cancer including, but not limited to, the more than 50 cancers listed (pg 23, lines 3-18), whereby the treatment reduces the risk of the subject having cancer (pg 23, lines 24-26). Thus, the subject need not even have cancer. 
The specification discloses the subjects include vertebrate animals (pg 23, lines 27-29).
	With respect to Claim 1, Thornton et al is considered relevant prior art for having administered a TUTase inhibitor to zebrafish (entire paper). Armatruda et al evidence that zebrafish has long-been an art-recognized vertebrate animal model system for cancer. 
	With respect to Claim 2, Thornton et al taught wherein the inhibitors inhibit Zcchc11 or Zcchc6 (pg 3, col. 2; Figure 8).
	With respect to Claims 3 and 6, Thornton et al taught wherein the TUTase inhibitor is an oligonucleotide, thereby reducing TUTase expression (pg 3, col. 2; Figure 8).
Thus, Thornton et al anticipate the claims. 

9. 	Claim(s) 1-3, 6, 10-11, 29, 31, 33, 39, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al (U.S. 2014/0328858; of record), as evidenced by Riviere et al (Antitumoral action of interferon and poly(a) poly(u) on HeLa xenografts in the nude mouse, Annales de l'Institut Pasteur / Immunologie 135(Issue 3, Part 3): 333-343, 1984; abstract only). 
	With respect to Claim 1, Gregory et al is considered relevant prior art for having disclosed a method of inhibiting tumor growth or preventing tumor or cancer metastasis in a subject in need thereof, the method comprising the step of administering to the subject an effective amount of a TUTase inhibitor, regardless of LIN28A/28B expression status (claim 8), for which the ordinary artisan would immediately recognize the method encompasses cancers that express LIN28A and LIN28B, express LIN28A but not LIN28B, express LIN28B but not LIN28A, and do not express LIN28A nor LIN28B (see also Figure 1b; HeLa cells do not express LIN28A/LIN28B). Gregory et al disclosed administration of TUTase inhibitor to the nude mouse xenograft animal model system ([0257-266]). Riviere et al evidence that the nude mouse has long-been recognized by those of ordinary skill in the art to be a xenograft animal model system using HeLa cells, including for use in assaying antitumoral action of a therapeutic agent (Title). 
	With respect to Claim 2, Gregory et al disclosed wherein the inhibitors inhibit Zcchc11 or Zcchc6 [0007].
	With respect to Claims 3 and 6, Gregory et al disclosed wherein the TUTase inhibitor is an oligonucleotide, thereby reducing TUTase expression [0007, 258].
	With respect to Claim 29, Gregory et al disclosed wherein the inhibitor inhibits tumor growth or prevents tumor or cancer metastasis (claim 8).
	With respect to Claim 31, Gregory et al disclosed wherein the inhibitor may be administered systemically [0009, 258]. 
	With respect to Claim 33, Gregory et al disclosed wherein the subject is a mammal ([0257-266], nude mouse xenograft animal model system).
With respect to Claims 10-11, 39, and 66, Gregory et al disclosed wherein the method further comprises the step of administering an additional agent, e.g. a chemotherapy, anti-cancer agent, or cytostatic agent, e.g. 5-fluorouracil [0188-190].
Thus, Gregory et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	Claims 1-3, 6-7, 10-11, 29, 31, 33, 39, and 66 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (U.S. 2014/0328858; of record) in view of Hagan et al (Therapeutic Inhibitors of LIN28/let-7 Pathway in Ovarian Cancer, OMB No. 0704-0188, Annual Report for U.S. Army Medical Research and Materiel Command, Fort Detrick, Maryland 21702-5012; 16 pages, September 2015; of record in IDS), Chou et al (Therapeutic effect against human xenograft tumors in nude mice by the third generation microtubule stabilizing epothilones, PNAS 105(35): 13157-13162, 2008), and Sun et al (Self-Assembled DNA Nanoclews for the Efficient Delivery of CRISPR–Cas9 for Genome Editing, Angewandte Chemie 54(4): 12029-12033, August 27, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Gregory et al is considered relevant prior art for having disclosed a method of inhibiting tumor growth or preventing tumor or cancer metastasis in a subject in need thereof, the method comprising the step of administering to the subject an effective amount of a TUTase inhibitor, regardless of LIN28A/28B expression status (claim 8), for which the ordinary artisan would immediately recognize the method encompasses cancers that express LIN28A and LIN28B, express LIN28A but not LIN28B, express LIN28B but not LIN28A, and do not express LIN28A nor LIN28B (see also Figure 1b; HeLa cells do not express LIN28A/LIN28B). Gregory et al disclosed the nude mouse xenograft animal model system ([0257-266]) in which to test therapeutic efficacy of the TUTase inhibitor. 

Gregory et al do not disclose a reduction to practice using the TUTase inhibitor on a cancer that does not express LIN28A/LIN28B. 
However, prior to the effective filing date of the instantly claimed invention, Hagan et al is considered relevant prior art for having taught the use of a vector encoding CRISPR/Cas9 system and guide RNA directed to ZCCHC11 and ZCCHC6 (Figure 4, legend) so as to generate stable cell lines in vitro in which ZCCHC11 or ZCCHC6 gene is inactivated (pg 8, col. 1). Hagan et al taught the ovarian cancer lack expression of Lin28A and Lin28B (Abstract, “LIN28A/LIN28B-double negative”). 
Hagan et al taught SK-OV-3 do not express Lin28A nor Lin28B (pg 7, Task 1), whereby loss of Zcchc11 in SK-OV-3 impaired cellular proliferation (pg 9, Task 4, in vitro cell culture assay), and loss of either Zcchc6 or Zcchc11 dramatically impaired SK-OV-3 migration (pg 9, Task 4). 
Chou et al is considered relevant prior art for having taught that those of ordinary skill in the art had long-recognized the nude mouse as a cancer xenograft model system, including the use SK-OV-3 cancers, when assaying a therapeutic agent (pg 13159, col. 2, “therapeutic cure of ovarian carcinoma SK-OV-3 xenograft”). 
Sun et al is considered relevant prior art for having taught a method of treating cancer in a tumor xenograft mouse, the method comprising the step of administering via intratumoral injection a DNA nanoparticle encapsulating Cas9 protein and sgRNA (pg 12032, col. 1, “intratumoral injection”; Figure 5).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and cancer xenograft model systems. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cancer expressing LIN28A or LIN28B for a second cancer that does not express LIN28A nor LIN28B in a mouse xenograft model system for the treatment of cancer comprising the administration of a TUTase inhibitor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cancer expressing LIN28A or LIN28B for a second cancer that does not express LIN28A nor LIN28B in a mouse xenograft model system for the treatment of cancer comprising the administration of a TUTase inhibitor because Hagan et al taught SK-OV-3 do not express Lin28A nor Lin28B (pg 7, Task 1), whereby loss of Zcchc11 in SK-OV-3 impaired cellular proliferation (pg 9, Task 4, in vitro cell culture assay), and loss of either Zcchc6 or Zcchc11 dramatically impaired SK-OV-3 migration (pg 9, Task 4), whereby those of ordinary skill in the art have long-recognized that it is routine practice and logical progression in the art to assess anti-cancer efficacy observations achieved from in vitro cell culture experiments into an in vivo mouse xenograft model system, as demonstrated by Gregory et al ([0250], in vitro colony formation assay; [0257], mouse experiments). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Gregory et al disclosed wherein the inhibitors inhibit Zcchc11 or Zcchc6 [0007].
Hagan et al taught wherein the inhibitors inhibit Zcchc11 or Zcchc6 (Task 4). 
	With respect to Claims 3 and 6, Gregory et al disclosed wherein the TUTase inhibitor is an oligonucleotide, thereby reducing TUTase expression [0007, 258].
Hagan et al taught wherein the TUTase inhibitor is an oligonucleotide (Cas9 guide RNA), thereby reducing TUTase expression (pg 8, col. 1; Task 4). 
	With respect to Claim 7, Hagan et al taught a vector that co-expresses Cas9 and a guide RNA directed to Zcchc11 or Zcchc6 (pg 8, col. 1; Task 4).
Sun et al taught a method of treating cancer in a tumor xenograft mouse, the method comprising the step of administering via intratumoral injection a DNA nanoparticle encapsulating Cas9 protein and sgRNA (pg 12032, col. 1, “intratumoral injection”; Figure 5).
	With respect to Claim 29, Gregory et al disclosed wherein the inhibitor inhibits tumor growth or prevents tumor or cancer metastasis (claim 8).
Hagan et al taught SK-OV-3 do not express Lin28A nor Lin28B (pg 7, Task 1), whereby loss of Zcchc11 in SK-OV-3 impaired cellular proliferation (pg 9, Task 4, in vitro cell culture assay), and loss of either Zcchc6 or Zcchc11 dramatically impaired SK-OV-3 migration (pg 9, Task 4). 
	With respect to Claim 31, Gregory et al disclosed wherein the inhibitor may be administered systemically [0009, 258]. 
Sun et al taught a method of treating cancer in a subject, the method comprising the step of administering via intratumoral injection a DNA nanoparticle encapsulating Cas9 protein and sgRNA. 
	With respect to Claim 33, Gregory et al disclosed wherein the subject is a mammal ([0257-266], nude mouse xenograft animal model system).
	Chou et al taught wherein the subject is a mammal (Title, nude mouse xenograft animal model system).
Sun et al taught wherein the subject is a mammal (pg 12032, col. 1, tumor-bearing mouse model).
With respect to Claims 10-11, 39, and 66, Gregory et al disclosed wherein the method further comprises the step of administering an additional agent, e.g. a chemotherapy, anti-cancer agent, or cytostatic agent, e.g. 5-fluorouracil [0188-190].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
11. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633